The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview (via email) with Robert Gentile on 3/02/21.
The application has been amended as follows: 
Claim 1, line 22, “and” has been deleted;
last line, the period has been changed to --; and--;
and the following text has been added on the following line:
--wherein at least one of:
(i) the second actuator includes (a) a transmission device coupled to the lift arm and positioned along the pivot axis and (b) a rotational actuator coupled to the transmission device and positioned along an offset axis that is parallel to and is offset from the pivot axis; or
(ii) the carry can includes a battery disposed along or within the container, the battery is undersized to power the articulating collection arm for repeated operation, and the electrical energy system is configured to trickle charge the battery in-between uses of the articulating collection arm to facilitate powering the articulating collection arm with the battery for repeated operation.--
8 has been canceled.
Claim 9, line 1, “8” has been changed to --1, wherein the carry can includes the battery disposed along or within the container--.
Claim 17, line 2, “(i) a” has been changed to --(a) the--;
line 3, “(ii) a” has been changed to --(b) the--;
and line 4, “an” has been changed to --the--.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925.  The examiner can normally be reached on Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/James Keenan/
Primary Examiner
Art Unit 3652

3/02/21